Citation Nr: 0312396	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the veteran as a result of 
medical treatment by the Department of Veterans Affairs.

3.  Entitlement by a surviving spouse to accrued benefits.

4.  Entitlement to dependents' educational assistance under 
the provisions of Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
June 1960 to December 1960.  He died in December 1997.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board, and on July 9, 
2001, the Board issued a decision which denied entitlement to 
the issues on appeal.  The veteran appealed the Board's July 
2001 decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the appellant, vacated and 
remanded the Board's decision by Order dated May 10, 2002.


REMAND

The joint motion which led to the Court Order vacating the 
July 2001 Board decision noted that VA had not fully 
satisfied the duty to notify and assist the appellant under 
the Veterans Claims Assistance Act of 2000, which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the appellant's claim on appeal, the Board determined that 
additional evidentiary development was required, and it 
undertook actions to further develop the evidence in this 
case.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  Therefore, it is apparent that the Board 
must remand the appellant's claims to the RO for a review as 
to whether all evidence needed to consider this claim has 
been obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.  

The Board observes that the joint motion noted that VA had 
failed "to attempt to the best of its ability to obtain a 
private medical opinion" identified by the appellant.  The 
Board here observes that the appellant had indicated in a 
letter dated March 3, 1998 (received March 9, 1998) that a 
private physician (at Riverside Methodist Hospital, Columbus, 
Ohio) had essentially informed her that VA was in some way 
responsible for the veteran's death.  An attempt should be 
made to assist the appellant in obtaining the doctor's name 
and opinion.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include attempting 
to obtain the name (and opinion, if 
possible) of the physician referenced in 
the appellant's March 3, 1998 statement.

2.  After completion of all required 
actions, the RO should review the record 
and determine whether the benefits sought 
can be granted.  Unless the benefits 
sought are granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this is to comply with the Court's May 2002 
Order and to also ensure compliance with applicable laws and 
regulations, including the Veterans Claims Assistance Act of 
2000.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




